Citation Nr: 1106436	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbar spine disability.    


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


INTRODUCTION

The Veteran had active service from December 1959 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) which, 
in pertinent part, denied service connection for lumbar spine 
disc disease and degenerative changes.   The issue has been 
recharacterized to conform to the holdings of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

In June 2007, the Veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.

In a September 2009 statement, the Veteran indicated that he 
wished to reopen the claims for entitlement to service connection 
for bilateral hearing loss and tinnitus.  Those matters, which 
are not inextricably intertwined with the issues on appeal, are 
referred to the RO for appropriate action.  

In a September 2009 decision, the Board denied the claim for 
service connection for lumbar spine disc disease and degenerative 
changes.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court or CAVC).  In April 
2010, the CAVC remanded the case to the Board for readjudication 
in compliance with an April 2010 Joint Motion for Remand (JMR).  
The case is once again before the Board for review.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In compliance with the April 2010 JMR, the claim must be remanded 
to afford the Veteran an appropriate VA examination with nexus 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records and 
hospitalization records for the Veteran's 
low back condition from all appropriate VA 
or private medical facilities from 
December 2006 to the present.  Any 
negative responses should be documented in 
the file and the Veteran must be provided 
with an opportunity to provide such 
medical records.

2.	Then, schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of the low back disability.  
After reviewing the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any low back disability found is 
causally related to military service, 
including a football injury during 
service.  Complete rationale, with a 
discussion of the evidence, must be 
provided.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



